Exhibit 10.3

OMNIBUS AMENDMENT TO OTHER TRANSACTION DOCUMENTS

AND REAFFIRMATION OF GUARANTY

THIS OMNIBUS AMENDMENT TO OTHER TRANSACTION DOCUMENTS AND REAFFIRMATION OF
GUARANTY (this “Amendment and Reaffirmation”) is made as of April 26, 2019 (the
“Effective Date”), by and among NSREIT CB LOAN, LLC, CB LOAN NT-II, LLC, CLNC
CREDIT 3, LLC, CLNC CREDIT 4, LLC, CLNC CREDIT 3EU, LLC, and CLNC CREDIT 3UK,
LLC, each a Delaware limited liability company (collectively, “Seller”), CREDIT
RE OPERATING COMPANY, LLC, a Delaware limited liability company (“Guarantor”)
and CITIBANK, N.A., a national banking association (“Buyer”).

RECITALS:

WHEREAS, Original Seller and Buyer entered into that certain Master Repurchase
Agreement, dated as of April 23, 2018 (the “Original Repurchase Agreement”);

WHEREAS, concurrently with the Effective Date of this Amendment and
Reaffirmation, Sellers and Buyer have entered into that certain Amended and
Restated Master Repurchase Agreement (the “Repurchase Agreement”), which
Repurchase Agreement amended, restated and replaced in its entirety the Original
Repurchase Agreement (the “A&R Transaction”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Repurchase
Agreement; and

WHEREAS, in connection with the A&R Transaction, the parties hereto desire to
(i) amend each of the Transaction Documents, excepting only the Repurchase
Agreement and the Custodial Agreement (collectively, the “Other Transaction
Documents”) and (ii) reaffirm the obligations of Guarantor under the Guaranty.

NOW THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby consent and agree as follows:

AGREEMENT:

1. AMENDMENTS TO OTHER TRANSACTION DOCUMENTS. The Other Transaction Documents
are hereby amended as follows:

(a) Any references to, and any definition of, the “Repurchase Agreement” in any
of the Other Transaction Documents shall mean, and such definition is hereby
amended to refer to, the Repurchase Agreement, as the same may be further
amended, restated, replaced, supplemented or otherwise modified from time to
time.

2. REAFFIRMATION OF GUARANTY. Guarantor hereby (i) acknowledges and consents to
the A&R Transaction and the execution and delivery of this Amendment and
Reaffirmation and (ii) represents, warrants and covenants that notwithstanding
the execution and delivery of this Amendment and Reaffirmation and the
occurrence of the A&R Transaction, all of Guarantor’s obligations under the
Guaranty remain in full force and effect and the same are hereby irrevocably and
unconditionally ratified and confirmed by Guarantor in all respects.



--------------------------------------------------------------------------------

3. GUARANTOR’S REPRESENTATIONS. Guarantor represents and warrants that
(i) Guarantor has taken all necessary action to authorize the execution,
delivery and performance of this Amendment and Reaffirmation, (ii) this
Amendment and Reaffirmation has been duly executed and delivered by or on behalf
of Guarantor and constitutes the legal, valid and binding obligation of
Guarantor enforceable against Guarantor in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles, (iii) no Event of Default has occurred and is
continuing, and no Event of Default will occur as a result of the execution,
delivery and performance by Guarantor of this Amendment and Reaffirmation, and
(iv) any consent, approval, authorization, order, registration or qualification
of or with any Governmental Authority required for the execution, delivery and
performance by Guarantor of this Amendment and Reaffirmation has been obtained
and is in full force and effect (other than consents, approvals, authorizations,
orders, registrations or qualifications that if not obtained, are not reasonably
likely to have a Material Adverse Effect).

4. SELLER’S REAFFIRMATION. Each Seller represents, warrants and covenants to
Buyer that all of the terms, covenants and conditions of the Transaction
Documents remain unmodified (except as expressly modified hereby) and are in
full force and effect and enforceable in accordance with their respective terms.
Any inconsistency between this Amendment and Reaffirmation and the Transaction
Documents (as same existed before this Amendment and Reaffirmation) shall be
resolved in favor of this Amendment and Reaffirmation, whether or not this
Amendment and Reaffirmation specifically modifies the particular provision(s) in
the Transaction Documents inconsistent with this Amendment and Reaffirmation.

5. SELLER’S REPRESENTATIONS. Each Seller represents and warrants that (i) such
Seller has taken all necessary action to authorize the execution, delivery and
performance of this Amendment and Reaffirmation, (ii) this Amendment and
Reaffirmation has been duly executed and delivered by or on behalf of such
Seller and constitutes the legal, valid and binding obligation of such Seller
enforceable against such Seller in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles, (iii) no Event of Default has occurred and is
continuing, and no Event of Default will occur as a result of the execution,
delivery and performance by such Seller of this Amendment and Reaffirmation, and
(iv) any consent, approval, authorization, order, registration or qualification
of or with any Governmental Authority required for the execution, delivery and
performance by such Seller of this Amendment and Reaffirmation has been obtained
and is in full force and effect (other than consents, approvals, authorizations,
orders, registrations or qualifications that if not obtained, are not reasonably
likely to have a Material Adverse Effect).

6. GOVERNING LAW. This Amendment and Reaffirmation shall be governed in
accordance with the terms and provisions of Section 20 of the Repurchase
Agreement.

7. SEVERABILITY. Wherever possible, each provision of this Amendment and
Reaffirmation shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Amendment and Reaffirmation
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment and Reaffirmation.



--------------------------------------------------------------------------------

8. COUNTERPARTS. This Amendment and Reaffirmation may be executed in any number
of counterparts, and all such counterparts shall together constitute the same
agreement. Signatures delivered by email (in PDF format) shall be considered
binding with the same force and effect as original signatures

9. SUCCESSORS AND ASSIGNS. This Amendment and Reaffirmation shall inure to the
benefit of and shall be binding on the parties hereto and their respective
successors and assigns.

10. AMENDMENTS. This Amendment and Reaffirmation may not be modified, amended,
waived, changed or terminated orally, but only by an agreement in writing signed
by the party against whom the enforcement of the modification, amendment,
waiver, change or termination is sought.

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Reaffirmation to be duly executed by their duly authorized representatives, all
as of the day and year first above written.

 

SELLER:

NSREIT CB LOAN, LLC,

a Delaware limited liability company

By:   /s/ David A. Palamé  

Name: David A. Palamé

 

Title: Vice President

CB LOAN NT-II, LLC,

a Delaware limited liability company

By:   /s/ David A. Palamé  

Name: David A. Palamé

 

Title: Vice President

CLNC CREDIT 3, LLC,

a Delaware limited liability company

By:   /s/ David A. Palamé  

Name: David A. Palamé

 

Title: Vice President

CLNC CREDIT 4, LLC,

a Delaware limited liability company

By:   /s/ David A. Palamé  

Name: David A. Palamé

 

Title: Vice President

[Signature Page to Omnibus Amendment to Other Transaction Documents and
Reaffirmation of Guaranty]



--------------------------------------------------------------------------------

CLNC CREDIT 3EU, LLC,

a Delaware limited liability company

By:   /s/ David A. Palamé  

Name: David A. Palamé

 

Title: Vice President

CLNC CREDIT 3UK, LLC,

a Delaware limited liability company

By:   /s/ David A. Palamé  

Name: David A. Palamé

 

Title: Vice President

 

GUARANTOR:

CREDIT RE OPERATING COMPANY, LLC, a

Delaware limited liability company

By:   /s/ David A. Palamé  

Name: David A. Palamé

 

Title: Vice President

[Signature Page to Omnibus Amendment to Other Transaction Documents and
Reaffirmation of Guaranty]



--------------------------------------------------------------------------------

BUYER:

CITIBANK, N.A.

By:   /s/ Richard B. Schlenger  

Name: Richard B. Schlenger

 

Title: Authorized Signatory

[Signature Page to Omnibus Amendment to Other Transaction Documents and
Reaffirmation of Guaranty]